Citation Nr: 1606876	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  12-02 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for a scar, left anterior groin, status post left inguinal hernia repair.

2.  Entitlement to an increased (compensable) evaluation for residuals other than a scar, status post left inguinal hernia repair.

3.  Entitlement to an evaluation in excess of 10 percent for tinea pedis and onychomycosis.

4.  Whether new and material evidence has been received to reopen claims for service connection for diabetes mellitus, to include as due to exposure to herbicides, and claims for service connection for vision disability and neuropathy, to include as due to exposure to herbicides or as due to or associated with diabetes mellitus, and if so, whether the Veteran is entitled to service connection on the merits.  

5.  Entitlement to service connection for a heart disability, to include as due to exposure to herbicides.

6.  Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from April 1964 to March 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a Travel Board Hearing before the undersigned in July 2015.  The transcript of that Travel Board Hearing is associated with the Veteran's electronic file.  

The Veteran's claims file is wholly electronic.  The documents in Virtual VA and in the eFolder have been reviewed in preparation for this decision.

Additional pertinent evidence has been received since the Veteran's July 2015 hearing before the Board.  In a communication dated in August 2105, the Veteran, through his attorney, waived his right to consideration of the additional evidence by the RO prior to the Board's review.  Appellate review may proceed.

The reopened claims for service connection for diabetes mellitus, vision disability, and neuropathy, each claimed as due to herbicide exposure in Korea, claim for service connection for a heart disability, to include as due to exposure to herbicides, a claim for an increased rating for fungal infection of the feet, and for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  A scar in the Veteran's left anterior groin, status post inguinal hernia repair, itches at times and is tender when irritated by clothing, but the scar does not result in limitation of motion or disfigurement.  

2.  The Veteran has not identified any symptom or disability status post left hernia repair other than the factors compensated as part of the compensable evaluation assigned for scar disability.  

3.  The Veteran's testimony that he was exposed to Agent Orange in Korea is presumed credible for purposes of reopening the previously-denied claims for service connection for diabetes mellitus, vision disability, and neuropathy, each claimed as due to exposure to herbicides, is new and material evidence.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable, 10 percent evaluation for a scar, left anterior groin, status post left inguinal hernia repair, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.31, 4.118, Diagnostic Codes 7800-7806 (2015).

2.  The criteria for an increased (compensable) evaluation for residuals, status post left inguinal hernia repair, other than a scar, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.31, 4.118, Diagnostic Code 7338 (2015).

3.  New and material evidence having been received to reopen claims for service connection for diabetes mellitus, a vision disability, and neuropathy, those claims are reopened.  38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7104 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to increased evaluations for several disabilities.  He has also made requests to reopen claims for service connection for several disabilities.  

Claims for increased ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).



1.  Claim for compensable initial evaluation for a scar, left anterior groin

Historically, service connection for left herniorrhaphy was granted effective in December 1975, and that disability was evaluated as 10 percent under DC 7338, which provided the criteria for evaluating a hernia. 

In October 2011, the Veteran sought an increased evaluation for postoperative hernia residuals.  VA examination conducted in January 2012 revealed a linear scar, 10.0 cm x 0.5 cm, in the left anterior groin.  The scar was not painful on examination.  The scar was superficial, with no underlying tissue damage, limitation of motion, or other limitation of function.  A separate evaluation for the hernia scar was granted, under DC 7805.  The Veteran disagreed with the noncompensable initial evaluation assigned for the post-operative hernia scar.

At his July 2015 hearing before the Board, the Veteran testified that the scar, although not painful to touch, did itch at times, and became tender if his clothing rubbed against it.  

Under the applicable criteria, scars that are deep or that cause limited motion are rated 10 percent disabling for area(s) exceeding 6 square inches (39 sq. cm.), or 20 percent for area(s) exceeding 12 square inches (77 sq. cm.) under DC 7801.  Scars that are superficial, do not cause limited motion, and cover an area of 144 inches (929 sq. cm.) or greater are given a 10 percent rating under DC 7802.  Unstable superficial scars are rated 10 percent disabling under DC 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar. 

Superficial scars that are painful on examination are rated 10 percent disabling under DC 7804.  DC 7805 provides that other scars are rated on limitation of function of the affected part.  A deep scar is one associated with underlying soft tissue damage, and a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DCs 7801-7805.  

The maximum rating for one painful scar is 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 7804.

In this case, the Veteran's scar was not tender on examination, but he reports it becomes tender if the Veteran's clothing rubs against it.  This symptom is, at least at times, avoidable, but the Veteran must plan his clothing so as to avoid irritation of his scar by his clothing.  He may not always be able to avoid irritation.  The Board finds that irritation by clothing, when it cannot be avoided, is a type of pain for which a compensable, 10 percent evaluation for a scar may be assigned under DC 7804.  

The Veteran also testified to occasional itching at the scar site.  The Veteran's testimony reflects that symptoms of itching are frequent.  The clinical records are consistent with a finding that itching at the scar site is infrequent.  The clinical records do not reflect that the Veteran has sought treatment for or requires medication for itching at the scar site, as would be expected if itching at the scar site were frequent, annoying, or intense.  

Functional loss other than pain, for VA purposes, is generally defined as a limitation of motion.  No limitation of motion in any direction was noted on objective examination.  The Veteran indicated, at the January 2012 VA examination, that he has "trouble" with heavy lifting.  See report, January 2012 VA examination.  This comment appears to be a complaint that there is pain at the hernia repair at times when the Veteran undertakes lifting above a certain amount of weight.  

The voluminous VA and non-VA treatment records during the pendency of this appeal disclose no indication that the Veteran sought evaluation or treatment of pain at the hernia repair site during the pendency of this appeal.  The Board notes that there is no record that the Veteran sought evaluation of pain with lifting while he was employed, nor has he sought assistive devices, such as to provide assistance with any activity or daily living or household chore.  

The Veteran has not identified any activity of daily livening that he is unable to perform as a result of this symptom.  The clinical records are devoid of evidence that he reported this symptom to any provider other than the examiner who conducted the 2012 VA examination.  If the "trouble" with lifting were frequent, resulted in severe pain, or interfered with the Veteran's actual ability to perform a necessary task, it would be expected that he would have sought evaluation for, or at least reported, the "trouble."  The Board is unable to locate any record of such a report during the pendency of this claim, other than at the VA examination.  

The criteria related to head, face, or neck disfigurement or multiple scars are not applicable to warrant a higher evaluation or an additional compensable evaluation.  The Board is unable to identify any applicable Diagnostic Code which would allow assignment of an evaluation in excess of 10 percent for this small, non-disfiguring scar.  

The 10 percent evaluation assigned under DC 7804 includes symptoms of pain, tenderness, and itching.  The evidence is against a finding that the Veteran is entitled to a separate compensable evaluation for disability due to "trouble" lifting heavy items.  38 C.F.R. § 4.45, 4.49, 4.118, 7805.

The preponderance of the evidence is against a finding that the Veteran meets any criterion for a compensable evaluation in excess of 10 percent for disability due to the hernia scar.  There is no reasonable doubt to be resolved with regard to a rating in excess of 10 percent.  A 10 percent evaluation, but no higher evaluation, may be granted.  

2.  Claim for compensable evaluation for non-scar residuals, hernia repair

Historically, the Veteran was granted service connection for left herniorrhaphy, post-operative, effective in December 1975.  That disability was evaluated as noncompensable under Diagnostic Code 7338.

In October 2011, the Veteran sought an increased evaluation for "hernia."  The report of January 2012 VA examination discloses that the Veteran denied current symptoms of an inguinal hernia repair performed in 1965.  He denied any residual symptoms, other than irritation at the scar site, but did report he had difficulty with heavy lifting.  As discussed above, the Veteran did not describe the frequency or severity of this difficulty and did not explain how the "trouble" lifting was manifested.  The examiner found no bulge or abdominal tenderness on objective examination.

Under Diagnostic Code 7338, a noncompensable rating is warranted where the inguinal hernia is small, reducible, or without true hernia protrusion, or where it is not operated, but remediable.  In this case, however, the examiner found no bulge, not even a small one, so there is no evidence that the hernia has recurred postoperatively.  

A 10 percent rating is warranted where the inguinal hernia is postoperative and recurrent but readily reducible.  Higher ratings are applicable if the hernia is irremediable or not readily reducible.  38 C.F.R. § 4.114.  The VA examiner stated that there was no protrusion at the site of the hernia.  The Veteran himself does not allege that there is recurrence of any protrusion at the hernia site.  

Clinical records associated with the claims file reflect that no provider has identified recurrence of the left inguinal hernia, postoperative.  The clinical evidence reveals no compensable symptoms of the post-operative hernia, other than irritation at the scar site, or pain, which, as discussed above, is encompassed in the compensable evaluation already granted under DC 7804.  

The Veteran has testified that he has an unidentified "difficulty" with heavy lifting.  The Veteran has provided no additional no lay evidence about the "difficulty," and the "difficulty" has not been described in any VA or non-VA medical evidence.  There is no medical evidence that the Veteran has sought medical evaluation of the "difficulty" he attributes to his hernia repair, status post-operative.  Given the vague nature of the description of the "difficulty," and the lack of objective evidence of any residual or recurrence of a left inguinal hernia, this subjective report does not warrant a compensable evaluation under DC 7338.  

The Board finds no alternative Diagnostic Code which would authorize a compensable evaluation for the Veteran's residuals of a left inguinal hernia, other than a scar.  The preponderance of the evidence is against an increased (compensable) evaluation for residuals of left inguinal hernia repair.

In this regard, it is important for the Veteran to understand that the 10% finding for the scar takes into consideration such problems (if he had not problems there would be no basis for the 10% finding).

Extraschedular consideration

Entitlement to an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  

When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the Veteran has asserted that his scar site may be irritated by his clothing and become tender, or may itch.  He also asserts that he has some type of symptoms when he lifts heavy objects.  Each of these complaints is encompassed by the criteria discussed above, including the effect of hernia residuals and a hernia scar on the Veteran's activities of daily living.  In the absence of objective medical evidence that the hernia residuals or the scar results in some exceptional factor of disability, and in the absence of objective evidence that the hernia residuals or scar affect his ability to perform activities of daily living, the Board finds that the criteria for referral for an assignment of a compensable, extraschedular rating are not met.  38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Request to reopen claims for service connection 

Generally, when a claim is disallowed, it may not be reopened and allowed.  A request to reopen which presents the same factual basis as the prior denial may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In this case, the Veteran sought service connection for diabetes mellitus, including as secondary to a service-connected skin condition, in 1984.  That claim was denied.  In 1992, 2000, December 2002, and September 2008, requests to reopen the claim for service connection for diabetes were denied, and those denials became final.  E.g., September 2008 rating decision (Virtual VA electronic file).  

In support of his request to reopen the claim for service connection for diabetes, in a February 2010 statement, the Veteran alleged that his VA physicians had advised him that his service-connected fungal infection of the feet was due to diabetes mellitus.    

The Veteran's contends, in essence, that, since he has been granted service connection for the fungal infection on his feet, he should be granted service connection for the diabetes mellitus which his providers have told him causes the foot disability for which service connection is in effect.  

The Veteran also contends that his diabetes mellitus may be due to exposure to herbicides in Korea.  Previous denials of service connection based on herbicide exposure were based on the fact that the Veteran did not serve in Vietnam.  The Veteran's claim that he was exposed to herbicides in Korea must be accepted as credible for purposes of the request to reopen the claim.  

The RO denied service connection for neuropathy and vision disability by a September 2008 rating decision.  The Veteran contended that these disorders were secondary to diabetes mellitus, for which service connection should be granted.  The claim for service connection for diabetes mellitus was not reopened, so the claims for service connection on the basis that neuropathy and vision disability were secondary to diabetes were denied.   

The RO also considered service connection for neuropathy and vision disability on a direct basis, but denied direct service connection.  The initial denial of service connection for neuropathy and for vision disability became final in September 2009.  The Veteran seeks to reopen the claims on the basis that neuropathy and vision disability were directly caused by his exposure to herbicides.  As noted above, the Veteran has testified that he was exposed to herbicides in service, and this testimony provides a new factual basis for consideration of these claims.  

The RO has determined that no new and material evidence has been received to reopen these claims.  However, the Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen a claim.  38 U.S.C.A. §§ 5108, 7104, 7105; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92 (1992).  

In considered whether new and material evidence has been submitted to reopen these claims, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Moreover, in determining whether this low threshold is met, evaluation of the evidence is not limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also must address whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  As noted above, when determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

The Veteran's contention that the laws and regulations regarding exposure to herbicides in Korea have changed, and now allow service connection for exposure to herbicides for Veterans who served in Korea, provides a new basis for review of his claim.  The Veteran's testimony about exposure to herbicides in Korea is material to reopen the claims.  Given the Veteran's testimony before the Board, the claims must be reopened.  

The Board must next consider whether development on the merits is complete, or whether Remand is required.  In this case, the VA clinical records that the Veteran contends would substantiate his claim have been obtained.  The Veteran's records of his service in Korea, and official Department of Defense information regarding use of herbicides in Korea has been obtained.  

However, the current procedure applicable to development of this case requires that a request for verification of herbicide exposure be sent to JSRRC (Joint Services Records Research Center).  See M21-1CPKM, Part IV, Subpart ii, Chapter 1, Section H(4), "Developing Claims Based on Herbicide Exposure on the Korean DMZ," updated January 20, 2016.

If there is not sufficient information to complete a JSRRC request, a formal finding to that effect must be completed by the JSRRC coordinator.  Id.  Therefore, Remand of each of these reopened claims, for development on the merits, is required.  

Duty to assist

In this case, the Veteran's claim for service connection for residuals of a hernia repair has been granted, and the initial evaluation assigned following the initial grant of service connection for the hernia scar is at issue.  Where a claim has been granted, it has been substantiated.  No further notice regarding the claim for an initial compensable evaluation for scar residuals, postoperative, hernia repair.

The Veteran's requests to reopen claims for service connection for diabetes mellitus, vision disability, and neuropathy, are the other claims addressed in the decision above.  Those requests were granted, so no further discussion of the duty to notify or assist is required as to those claims.

The Veteran was advised of the criteria for an increased (compensable) evaluation for the residuals of a hernia repair, other than a scar, by letters issued in January 2012.  The June 2012 rating decision advised the Veteran that disability due to hernia had been evaluated based on scar disability and based on postoperative residuals other than a scar.  The Veteran has been represented by an attorney for the past five years.

The Veteran has not asserted or demonstrated any error in VCAA notice, nor has his attorney identified any defect in the notice in this case.  The record does not disclose any defect in notice.  If there was any defect in the notice, the Veteran was not prejudiced by such defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). The Board concludes that all required notice has been given to the Veteran.

The Veteran was afforded VA examination.  His service treatment records are of record.  Voluminous VA and private medical evidence has been obtained.  The Veteran testified before the Board.  The duty to assist has been met.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires an individual who chairs a Veteran's hearing before the Board to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the issues on appeal were identified, and the Veteran's testimony reflects that the Veteran understood the criteria for a higher evaluation for a hernia and for a scar, and understood the types of evidence he might submit to substantiate those claims.  The duties under 38 C.F.R. § 3.103 have been met.  

ORDER

An increase from a noncompensable evaluation to a compensable, 10 percent evaluation for a scar, left anterior groin, status post hernia repair, is granted; the appeal is granted to this extent only.

The appeal for an increased (compensable) evaluation for residuals, status post left inguinal hernia repair, other than a scar, is denied.

The requests to reopen claims for service connection for diabetes mellitus, a vision disability, and neuropathy, to include as due to exposure to herbicides are reopened; the claims are granted to this extent only.  





REMAND

During his July 2015 Travel Board hearing, the Veteran testified that he believes that the symptoms of his service-connected fungal infections of the feet have increased in severity since the VA examination.  In particular, the Veteran testified that during the past year, he experienced increased blistering and ulceration and that he sometimes had sharp stabbing pain which diminished his ability to walk.  The Veteran is entitled to updated, contemporaneous examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, statutory duty to assist requires a contemporaneous medical examination). 

The Veteran testified that he was exposed to Agent Orange in his duties in a warehouse in Korea.  The Veteran's service personnel records and other official records should be reviewed to determine whether there is evidence that he was assigned to duties in the base warehouse in his military occupational specialty as a clerk.  In his hearing, the Veteran testified that he recalled the exposure as occurring in 1965 or 1966.  If the Veteran is unable to provide a more specific time frame, JSRRC should be queried for the entire period identified by the Veteran.  If the JSRRC is only able to conduct a search for a three-month time period, then separate inquiries should be made for each 3-month period required to address the entire period identified by the Veteran.  

The Veteran has submitted a formal claim for a total rating on the basis of individual unemployability due to service-connected disability (TDIU).  This claim has not yet been adjudicated by the agency of original jurisdiction.  When the issue of entitlement to a TDIU rating for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board has jurisdiction to consider that issue.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, this claim must be Remanded to the AOJ for any action necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA clinical records pertinent to treatment of the Veteran's fungal infections of the skin and toenails of the feet bilaterally since the VA examination conducted in 2011.  Obtain the list of medications dispensed by VA for treatment of the fungal infections of the feet (skin and toenails) since 2011.

2.  Afford the Veteran an opportunity to identify any relevant non-VA clinical records or any non-clinical records.

3.  Schedule the Veteran for a VA dermatological examination to determine the current severity of the Veteran's skin disability of the feet.  With cooperation as required from the Veteran, schedule the examination during an active phase of the disability of the feet, to the extent feasible.

In this regard, the Board understands fully the hindrances associated with such a request, however, recent decisions made by the Veteran's Court clearly suggest such an effort must be attempted, even though the chances for realization are highly multifaceted and delay the adjudication of the Veteran's case. 

The examiner should describe the areas affected by the fungal infections of the feet and toenails, to include whether the foot disability has resulted in infection, whether additional treatment has been required to prevent spread of the fungal infection or secondary infection to other parts of the body, and to include the Veteran's contention that the service-connected fungal disabilities cause pain with walking.

4.  Contact JSRRC for verification of the Veteran's exposure while serving in Korea in 1965 and 1966. 

If the JSRRC is only able to conduct a search for a three-month time period, then separate inquiries of that length should be made to cover the entire period of possible exposure identified by the Veteran.

5.  Afford the Veteran any VA examination necessary to address contentions of direct service connection, aggravation of a non-service-connected disorder by a service-connected disability, or secondary service connection.  

6.  Then readjudicate each claim for service connection on the merits, readjudicate the claim for a higher evaluation for tinea pedis and onychomycosis, then address the claim for TDIU.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board, if the claim(s) remains on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


